PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/647,998
Filing Date: 17 Mar 2020
Appellant(s): Holland et al.



__________________
Paul E. Steiner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/08/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 04/06/2021 from which the appeal is taken have been modified by the examiner initiated interview summary included in the advisory action dated 06/14/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. Rejections under 35 USC § 101 for claims 55-61 have been withdrawn based on the examiner initiated interview summary included in the advisory action dated 06/14/2021 pertaining to the after-final claim amendments dated 06/02/2021 and are entered for the purposes of this appeal.



The following ground(s) of rejection are applicable to the appealed claims.

Response to Arguments
3.	Applicant's arguments filed 03/01//2021 have been fully considered but they are not persuasive. 

The applicant(s) asserts with arguments (on page 8 and 17) that John fails to teach or suggest the features of “to detect a format of a pixel memory region” (emphasis added) and as required by independent claims 37, 46, and 55.  However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept related to “to detect a format (see John, col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “pixel formats, such as 8 bpp, 16 bpp, and 32 bpp of pixels within the chunk”) of a pixel memory region” (see John, fig. 2, col. 6 lines 11-16, e.g. “compression format and the memory location/region of chunk’s pixels in physical memory”). 

In addition,, the applicants assert (on page 9) that John fails to disclose or suggest the features of “to detect a format of a pixel memory region based on analysis of the pixel memory region” (emphasis added) as recited in amended independent claim 37. However, the examiner respectfully disagrees. The examiner points to John that already discloses the well-known concept related to “to detect a format (see John, col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “pixel formats, such as 8 bpp, 16 bpp, and 32 bpp of pixels within the chunk”) of a pixel memory region” (see John, fig. 2, col. 6 lines 11-16, e.g. “compression format and the memory location/region of chunk’s pixels in physical memory”) based on analysis of the pixel memory region (see John, abstract, fig. 4 unit 412, col. 10 lines 33-35, where the examiner notes that at step 412 that an operation is performed on the pixel’s address/location/region in physical memory). 


	Lastly, the applicants assert (on pages 8-9 and 17-18) that John does not disclose nor suggest the recited features of “compression of the pixel memory region together with embedded control information which indicates the detected format of the pixel memory region” as recited by independent claims 37, 46, and 55. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of “compression of the pixel memory region together with embedded control information (see John, abstract, col. 6 lines 10-16, where the examiner notes that the present invention provides a control structure that stores information about the chunk, for example, uses a data structure called a chunk control block that stores pertinent information about a chunk such as the format of pixels within the chunk, its compression format, and the memory location of the chunk's pixels in physical memory) which indicates the detected format  (see John, col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “pixel formats, such as 8 bpp, 16 bpp, and 32 bpp of pixels within the chunk”) of the pixel memory region” (see John, fig. 2, col. 6 lines 11-16, e.g. “compression format and the memory location/region of chunk’s pixels in physical memory”).

Accordingly, the examiner respectfully maintains the rejections of claims 37-61 and applicability of the prior art used.  For at least these reasons, since claims 38-45 depend from independent claim 37, claims 47-54 depend from independent claim 46, and claims 56-61 depend from independent claim 55, these dependent claims are rejected for the same or similar reasons as the claims from which they depend for the reasons set forth above. 



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (“Johns”) (US Patent No.: 6,366,289 B1) in view of Bae et al. (“Bae”) (US Pub. No.: 2016/0133605 A1).

In regards to claim [37], Johns discloses an apparatus (see fig. 1 or fig. 3) to detect a format (see col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “format of pixels within the chunk”) of a pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”), and compress (see fig. 3 unit 322, col. 6 lines 11-16, e.g. “compression format”) the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) together with embedded control information which indicates (see col. 6 lines 10-16, where the examiner notes that the present invention provides the control structure that stores information about the chunk, for example, uses a data structure called a chunk control block that stores pertinent information about a chunk such as the format of pixels within the chunk, its compression format, and the memory location of the chunk's pixels in physical memory) the detected format  (see col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “pixel formats, such as 8 bpp, 16 bpp, and 32 bpp of pixels within the chunk”) of the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “compression format and the memory location/region of chunk’s pixels in physical memory”) based on analysis of the pixel memory region (see John, abstract, fig. 4 unit 412, col. 10 lines 33-35, where the examiner notes that at step 412 that an operation is performed on the pixel’s address/location/region in physical memory).
Yet, Johns fails to explicitly disclose a semiconductor package apparatus, comprising: a substrate; and logic coupled to the substrate, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic as claimed. 
However, Bae teaches a semiconductor package apparatus (see title, abstract, figs. 1-2, paragraph [0036]), comprising: a substrate (see figs. 1 unit 200, paragraphs [0036-0037]); and logic (see paragraph [0036-0037], e.g. “logic semiconductor package”) coupled to the substrate (see fig. 1 unit 200, paragraph [0036]), wherein the logic is at least partly implemented in one or more of configurable logic (see paragraphs [0036-0037]) and fixed-functionality hardware logic (see paragraphs [0036-0037], e.g. “printed circuit board 100 on which logic semiconductor package is stacked”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Johns above by incorporating the proposed teachings of Bae above to perform such a modification to provide a semiconductor package apparatus, comprising: a substrate; and logic coupled to the substrate, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic as well as to the solve the problem in a case where as performance of electronic products is improved, performance of the semiconductor device may be lowered as taught by Bae et al. (see Bae, paragraph [0003]), thus enhancing efficiency of the semiconductor device.



As per claim [38], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37 (see the above rejection of claim 37), wherein the logic (see fig. 1 unit 20) is further to: determine compression results (see fig. 4 unit 408) for two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33); select one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) based on the determined compression results (see fig. 4 unit 408); and compress (see fig. 3 unit 322 or fig. 4 unit 408) the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) using the selected compression technique (see fig. 4 unit 414 or fig. 3 unit 322) together with the embedded control information (see fig. 2 unit 120 or col. 6 lines 11-16, e.g. “chunk control block consists of pertinent information (e.g. “control information”) about chunk/pixels”).

As per claim [39], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 38 (see the above rejection of claim 38), wherein the logic (see fig. 1 unit 20) is further to: compress a portion (see fig. 4 unit 408) of the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) using one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33); and estimate (see fig. 1 unit 20 or fig. 4 unit 406) the compression results (see fig. 4 unit 408) for the entire pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) based on a compression result for the compressed portion of the pixel (see fig. 4 unit 408) memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”).

As per claim [40], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 38 (see the above rejection of claim 38), wherein the logic (see fig. 1 unit 20) is further to: compare a compression result for one (see fig. 4 unit 408) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) against a threshold (see col. 15 lines 48-51); and select one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) based on the threshold comparison (see col. 15 lines 48-51).

As per claim [41], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37 (see the above rejection of claim 37), wherein the logic (see fig. 1 unit 20) is further to: sub-divide cachelines into sub-regions (see fig. 2 or fig. 5 or fig. 7) which are independently compressible (see fig. 3 unit 322).

As per claim [42], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37 (see the above rejection of claim 37), wherein the logic (see fig. 1 unit 20) is further to: sub-divide cachelines into sub-regions (see fig. 2 or fig. 5 or fig. 7) which are independently decompressable (see fig. 3 unit 332).

As per claim [43], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37, wherein the logic (see fig. 1 unit 20) is further to: rearrange bytes (see fig. 2 unit 120, col. 14 lines 62-63 and col. 16 lines 34-43) of the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) into sub-regions (see fig. 2 or fig. 5 or fig. 7) based on the detected pixel format (see col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “format of pixels within the chunk”).

As per claim [44], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37 (see the above rejection of claim 37), wherein the logic (see fig 1 unit 20) is further to: detect a depth (see col. 8 lines 39-40 and line 52) of the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”).

As per claim [45], most of the limitations have been noted in the above rejection of claim 37.  In addition, Johns discloses the apparatus of claim 37 (see the above rejection of claim 37), wherein the embedded control information (see fig. 2 unit 120 or col. 6 lines 11-16, e.g. “chunk control block consists of pertinent information (e.g. “control information”) about chunk/pixels”) includes an index to a multi-level applied compression table (see col. 16 lines 25-27).



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim(s) 46-61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johns (“Johns”) (US Patent No.: 6,366,289 B1).

	In regards to claim [46] and [55], Johns discloses a method of compressing pixels (see abstract, fig. 4 unit 408 → “YES”, col. 12 lines 13-14) and at least one computer readable medium (see fig. 1 unit 24 or unit 25), comprising a set of instructions (see col. 4 line 56), which when executed by a computing device (see fig. 1 unit 20), cause the computing device (see fig. 1 unit 20) to: detect a format (see col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “format of pixels within the chunk”) of a pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”); and compressing (see fig. 3 unit 322, col. 6 lines 11-16, e.g. “compression format”) the pixel memory region (see fig. 2, col. 6 lines 11-16) together with embedded control information which indicates (see fig. 2 unit 120 or col. 6 lines 11-16, e.g. “chunk control block consists of pertinent information (e.g. “control information”) about chunk/pixels”) the detected format (see col. 6 lines 1-15 and col. 16 lines 15-33, e.g. “format of pixels within the chunk”) of the pixel memory region (see fig. 2,  col. 6 lines 11-16).

As per claim [47], most of the limitations have been noted in the above rejection of claim 46.  In addition, Johns discloses the method of claim 46 (see the above rejection of claim 46), further comprising: determining compression rates (see col. 19 lines 12-13) for two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33); selecting one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) based on the determined compression rates (see col. 19 lines 12-13); and compressing (see fig. 3 unit 322 or fig. 4 unit 408) the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) using the selected compression technique (see fig. 4 unit 414 or fig. 3 unit 322) together with the embedded control information (see fig. 2 unit 120 or col. 6 lines 11-16, e.g. “chunk control block consists of pertinent information (e.g. “control information”) about chunk/pixels”).

As per claim [48], most of the limitations have been noted in the above rejection of claim 46.  In addition, Johns discloses the method of claim 47 (see the above rejection of claim 47), further comprising: compressing a portion (see fig. 4 unit 408) of the pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) using one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33); and estimate compression rates (see col. 19 lines 12-13) for the entire pixel memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”) based on a compression rate (see col. 19 lines 12-13)for the compressed portion of the pixel (see fig. 4 unit 408) memory region (see fig. 2, col. 6 lines 11-16, e.g. “memory location/region of chunk’s pixels in physical memory”).

As per claim [49], most of the limitations have been noted in the above rejection of claim 46.  In addition, Johns discloses the method of claim 47 (see the above rejection of claim 47), further comprising: comparing a compression rate (see col. 19 lines 12-13) for one (see fig. 4 unit 408) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) against a threshold (see col. 15 lines 48-51); and selecting one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) based on the threshold comparison (see col. 15 lines 48-51).

	As per claim [50], the method of claim 46, is analogous to claim 41, which is performed by claim 50.

As per claim [51], the method of claim 46, is analogous to claim 42, which is performed by claim 51.

As per claim [52], the method of claim 46, is analogous to claim 43, which is performed by claim 52.
As per claim [53], the method of claim 46, is analogous to claim 44, which is performed by claim 53.

As per claim [54], the method of claim 46, is analogous to claim 45, which is performed by claim 54.

As per claim [56], the at least one computer readable medium of claim 55, is analogous to claim 38, which is performed by claim 56.

As per claim [57], the at least one computer readable medium of claim 56, is analogous to claim 39, which is performed by claim 57.

As per claim [58], most of the limitations have been noted in the above rejection of claim 55.  In addition, Johns discloses the at least one computer readable medium of claim 56 (see the above rejection of claim 56), comprising a further set of instructions, which when executed by the computing device (see fig. 1), cause the computing device (see fig. 1) to: compare a compression result for one (see fig. 4 unit 408) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) against a target compression rate (see col. 19 lines 12-13); and select one (see fig. 4 unit 414) of the two or more compression techniques (see col. 5 lines 45-51 and col. 16 lines 15-33) based on the target compression rate comparison (see col. 19 lines 12-13).

As per claim [59], the at least one computer readable medium of claim 55, is analogous to claim 41, which is performed by claim 59.

As per claim [60], the at least one computer readable medium of claim 55, is analogous to claim 42, which is performed by claim 60.

As per claim [61], the at least one computer readable medium of claim 55, is analogous to claim 43, which is performed by claim 61.



(2) Response to Argument

2) Rejection Under 35 U.S.C. § 102

A.	Regarding independent claims 46 and 55, Johns does not disclose detection of a format of pixel memory region

The appellant asserts (on page 13) that Johns does not disclose the recited “detection of a format of a pixel memory region”, claims 46 and 55 are not anticipated by Johns and are patentable over Johns. However, the examiner respectfully disagrees. The examiner first notes that appellant concedes (on page 13, third paragraph) that Johns describe different pixel formats already exist (e.g. 8 bpp, 16, bpp, etc.). Furthermore, the examiner points to Johns that discloses the well-known concept regarding features recited of “detection of a format of a pixel (see Johns, col. 6 lines 8-16, e.g. “pixel formats, such as 8 bpp, 16 bpp and 32 bpp formats”) memory region” (see Johns, col. 6 lines 8-16, e.g. “memory location of the chunk’s pixels in physical memory”). Although Appellant argues that the detection of the pixel format is not disclosed, as col. 6 lines 8-16 of Johns indicates, there is a “control structure that stores information about a chunk that stores pertinent information about a chunk such as the format of pixels within the chunk.” When the control structure is read, the format of the pixels is read that corresponds to the detecting the pixel format.

B.	Regarding independent claims 46 and 55, Johns does not disclose compression of the pixel memory region together with embedded control information which indicates the detected format of the pixel memory region 

The appellant asserts (on pages 14-15) that Johns does not disclose the recited “compression of the pixel memory region together with embedded control information which indicates the detected format of the pixel memory region”, claims 46 and 55 are not anticipated by Johns and are patentable over Johns. However, the examiner respectfully disagrees. The examiner points to Johns that discloses the well-known concept regarding features recited of “compression (see Johns, fig. 3 unit 322, col. 6 lines 8-16 and col. 14 lines 14-29, e.g. “compressor 322 with the address of the memory section holds pixel data to be compressed”) of the pixel memory region (see Johns, col. 6 lines 8-16, e.g. “memory location of the chunk’s pixels in physical memory”) together with embedded control information (see Johns, col. 6 lines 12-16 and col. 14 lines 29-33, e.g. “a chunk control block that stores pertinent information such as format of pixels”) which indicates the detected format of the pixel (see Johns, col. 6 lines 8-16, e.g. “pixel formats, such as 8 bpp, 16 bpp and 32 bpp formats”) memory region” (see Johns, col. 6 lines 8-16, e.g. “memory location of the chunk’s pixels in physical memory”). 


C.	Regarding dependent claims 47 and 56, Johns does not disclose determination of compression results or rates for two or more compression techniques  

The appellant asserts (on pages 15-16) that Johns does not disclose features related to “determination of compression results or rates for two or more compression techniques”, claims 46 and 55 are not anticipated by Johns and are patentable over Johns. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of features related to “determination of compression results or rates (see Johns, col. 14 lines 59-60, e.g. “compression ratio”) for two or more compression techniques” (see Johns, col. 17 lines 52-53, e.g. “the compressor of fig. 3 supports both lossy and lossless compression techniques”).


D.	Regarding dependent claims 47 and 56, Johns does not disclose selection of one of the two or more compression techniques based on the determined compression results or rates, and compression of the pixel memory region using the selected compression technique together with the embedded control information

The appellant asserts (on pages 16-17) that Johns does not disclose features related to “selection of one of the two or more compression techniques based on the determined compression results, and compression of the pixel memory region using the selected compression technique together with the embedded control information”, claims 46 and 56 are not anticipated by Johns and are patentable over Johns. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of “selection of one (see Johns, col. 17 lines 54-67 and col. 18 lines 1-2) of the two or more compression techniques (see Johns, col. 17 lines 52-53, e.g. “the compressor of fig. 3 supports both lossy and lossless compression techniques”) based on the determined compression results (see Johns, col. 14 lines 59-60, e.g. “compression ratio”), and compression see Johns, fig. 3 unit 322, col. 6 lines 8-16 and col. 14 lines 14-29, e.g. “compressor 322 with the address of the memory section holds pixel data to be compressed”) of the pixel memory region (see Johns, col. 6 lines 8-16, e.g. “memory location of the chunk’s pixels in physical memory”) using the selected compression technique (see Johns, col. 17 lines 54-67 and col. 18 lines 1-2) together with the embedded control information” (see Johns, col. 6 lines 12-16, e.g. “a chunk control block that stores pertinent information”). 



E.	Regarding dependent claim 48 and 57, Johns does not disclose compression of a portion of the pixel memory region using one of the two or more compression techniques 

The appellant asserts (on pages 17-18) that Johns does not disclose features related to “compression of a portion of the pixel memory region using one of the two or more compression techniques”, claims 48 and 57 are not anticipated by Johns and are patentable over Johns. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of features related to “compression of a portion of the pixel memory region (see Johns, col. 14 lines 29-33, e.g. “compressor 322 with the address/portion of the memory section/region that holds the pixel data to be compressed”) using one (see Johns, col. 17 lines 54-67 and col. 18 lines 1-2) of the two or more compression techniques” (see Johns, col. 17 lines 52-53, e.g. “the compressor of fig. 3 supports both lossy and lossless compression techniques”).



F.	Regarding dependent claims 48 and 57, Johns does not disclose estimation of the compression results or rates for the entire pixel memory region based on a compression result or rate for the compressed portion of the pixel memory region

The appellant asserts (on pages 18-19) that Johns does not disclose features related to “estimation of the compression results or rates for the entire pixel memory region based on a compression result or rate for the compressed portion of the pixel memory region”, claims 48 and 57 are not anticipated by Johns and are patentable over Johns. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of features related to “estimation of the compression results or rates (see Johns, col. 14 lines 59-60, e.g. “compression ratio”) for the entire pixel memory region (see Johns, fig. 5) based on a compression result or rate (see Johns, col. 14 lines 59-60, e.g. “compression ratio”) for the compressed portion of the pixel memory region” (see Johns, col. 14 lines 29-33, e.g. “compressor 322 with the address/portion of the memory section/region that holds the pixel data to be compressed”).


G.	Regarding dependent claims 49 and 58, Johns does not disclose comparison of a compression result or rate for one of the two or more compression techniques against a target compression rate or threshold, and selection of one of the two or more compression techniques based on the threshold or target compression rate comparison

The appellant asserts (on pages 19-20) that Johns does not disclose features related to “comparison of a compression result or rate for one of the two or more compression techniques against a target compression rate or threshold, and selection of one of the two or more compression techniques based on the threshold or target compression rate comparison”, claims 49 and 58 are not anticipated by Johns and are patentable over Johns. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of features related to “comparison of a compression result or rate (see Johns, col. 14 lines 59-60, e.g. “compression ratio”) for one (see Johns, col. 17 lines 54-67 and col. 18 lines 1-2) of the two or more compression techniques (see Johns, col. 17 lines 52-53, e.g. “the compressor of fig. 3 supports both lossy and lossless compression techniques”) against a target compression rate or threshold (see Johns, col. 14 lines 41-44 and col. 15 lines 37-39), and selection of one of the two or more compression techniques (see Johns, col. 17 lines 52-53, e.g. “the compressor of fig. 3 supports both lossy and lossless compression techniques”) based on the threshold (see Johns, col. 14 lines 41-44 and col. 15 lines 37-39) or target compression rate comparison”. 


H.	Regarding dependent claims 50-51 and 59-60, Johns does not disclose sub-division of cachelines into sub-regions

The appellant asserts (on page 21) that Johns does not disclose features related to “sub-division of cachelines into sub-regions”, claims 50-51 and 59-60 are not anticipated by Johns and are patentable over Johns. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of features related to “sub-division of cachelines into sub-regions” (see Johns, fig. 5, col. 12 lines 40-42, where the examiner first notes that cache is stored data space in memory. Furthermore, by referring to fig. 5 the examiner notes that fig. 5 shows address lines of cache in memory).

I.	Regarding dependent claims 52 and 61, Johns does not disclose rearrangement of bytes of the pixel memory region into sub-regions based on the detected pixel format

The appellant asserts (on pages 21-22) that Johns does not disclose features related to “rearrangement of bytes of the pixel memory region into sub-regions based on the detected pixel format”, claims 52 and 61 are not anticipated by Johns and are patentable over Johns. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of features related to “rearrangement of bytes (see Johns, col. 17 lines 4-5) of the pixel memory region (see Johns, col. 6 lines 8-16, e.g. “memory location of the chunk’s pixels in physical memory”) into sub-regions  (see Johns, fig. 5) based on the detected pixel format” (see Johns, col. 6 lines 8-16, e.g. “pixel formats, such as 8 bpp, 16 bpp and 32 bpp formats”).


J.	Regarding dependent claim 53, Johns does not disclose detection of a depth of the pixel memory region

The appellant asserts (on pages 22) that Johns does not disclose features related to “detection of depth of the pixel memory region”, claim 53 is not anticipated by Johns and are patentable over Johns. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of features related to “detection of depth (see Johns, fig. 7, col. 16 lines 59-63, where the examiner notes by referring to fig. 7 that shows a diagram of the address of a pixel (e.g. “depth bottom frame buffer/memory address 1F800”) in the virtual buffer/memory ) of the pixel memory region” (see Johns, fig. 7, col. 6 lines 8-16, e.g. “memory location of the chunk’s pixels in physical memory”). 


K.	Regarding dependent claim 54, Johns does not disclose that the embedded control information includes an index to a multi-level applied compression table

The appellant asserts (on pages 22-23) that Johns does not disclose features related to “the embedded control information includes an index to a multi-level applied compression table”, claim 54 is not anticipated by Johns and are patentable over Johns. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of features related to “the embedded control information (see Johns, col. 6 lines 12-16 and col. 14 lines 29-33, e.g. “a chunk control block that stores pertinent information”) includes an index (see Johns, col. 20 lines 1-9, e.g. “QIndex”) to a multi-level applied compression table” (see Johns, col. 18 lines 1-2 and col. 20 lines 37-41). 

3) Rejection Under 35 U.S.C. § 103

L.	Regarding claims 37-45, Bae fails to make up for the above-noted deficiencies in Johns 	and the Examiner there fails to provide a prima facie case of obviousness

The appellant asserts (on pages 23-24) that the examiner has failed to provide a prima facie case of obviousness as the combination of Johns and Bae fails to disclose the above noted claim recitations of claims 37-45, and the examiner has failed to provide a rationale as to why the subject matter not disclosed in the prior art would be obvious to one of ordinary skill in the art. However, the examiner respectfully disagrees. The examiner notes that although Johns already discloses the well-known concept related to similar claimed features for the same reasoning as stated in sections A-M noted above, John fails to explicitly disclose the claimed structure design regarding a semiconductor package apparatus, comprising: a substrate; and logic coupled to the substrate, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic as recited in independent claim 37. On the other hand, the examiner merely introduced Bae to teach the well-known concept of the particular structure design implementation relating to a semiconductor package apparatus (see title, abstract, figs. 1-2, paragraph [0036]), comprising: a substrate (see figs. 1 unit 200, paragraphs [0036-0037]); and logic (see paragraph [0036-0037], e.g. “logic semiconductor package”) coupled to the substrate (see fig. 1 unit 200, paragraph [0036]), wherein the logic is at least partly implemented in one or more of configurable logic (see paragraphs [0036-0037]) and fixed-functionality hardware logic (see paragraphs [0036-0037], e.g. “printed circuit board 100 on which logic semiconductor package is stacked”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Johns above by incorporating the proposed teachings of Bae above to perform such a modification to provide a semiconductor package apparatus, comprising: a substrate; and logic coupled to the substrate, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic as well as to the solve the problem in a case where as performance of electronic products is improved, performance of the semiconductor device may be lowered as taught by Bae et al. (see Bae, paragraph [0003]), thus enhancing efficiency of the semiconductor device.



M.	Regarding independent claims 37, Johns does not teach or suggest detection of a format of a pixel memory region based on an analysis of the pixel memory region

The appellant asserts (on pages 24-25) that neither Johns nor Bae, individually or in combination teaches or suggests the recited features of “detection of a format of a pixel memory region based on an analysis of the pixel memory region”, claim 37 is patentable  over Johns in view of Bae. However, the examiner respectfully disagrees. The examiner points to John that discloses the well-known concept of features related to “detection of a format of a pixel (see Johns, col. 6 lines 8-16, e.g. “pixel formats, such as 8 bpp, 16 bpp and 32 bpp formats”) memory region (see Johns, col. 6 lines 8-16, e.g. “memory location of the chunk’s pixels in physical memory”) based on an analysis of the pixel memory region” (see fig. 4 unit 412, col. 10 lines 33-35, e.g. “read or write operation on the pixel’s address/region in physical memory 412”) and “compression (see Johns, fig. 3 unit 322, col. 6 lines 8-16 and col. 14 lines 14-29, e.g. “compressor 322 with the address of the memory section holds pixel data to be compressed”) of the pixel memory region (see Johns, col. 6 lines 8-16, e.g. “memory location of the chunk’s pixels in physical memory”) together with embedded control information (see Johns, col. 6 lines 12-16 and col. 14 lines 29-33, e.g. “a chunk control block that stores pertinent information such as format of pixels”) which indicates the detected format of the pixel (see Johns, col. 6 lines 8-16, e.g. “pixel formats, such as 8 bpp, 16 bpp and 32 bpp formats”) memory region” (see Johns, col. 6 lines 8-16, e.g. “memory location of the chunk’s pixels in physical memory”).


Therefore, the claimed limitations provide no specific details that would lead one skilled in the art to believe that performing “detection of a format of a pixel memory region based on an analysis of the pixel memory region” contains an inventive feature. Likewise, the prior art of record of John’s well-known detection format of a pixel within a memory region concept is indeed in the same field of endeavor as the claimed invention. Therefore, the examiner’s reasoning herein is not technically flawed. 
	
For at least these reasons, since claims 38-45 depend from independent claim 37, claims 47-54 depend from independent claim 46, and claims 56-61 depend from independent claim 55, these dependent claims are rejected for the same or similar reasons as the claims from which they depend should be sustained.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.B.C/Examiner, Art Unit 2485                                                                                                                                                                                                        
Conferees:
/JOSEPH SUH/Primary Examiner, Art Unit 2485                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        November 10, 2021

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.